Name: Commission Regulation (EC) No 1781/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 94 Official Journal of the European Communities No L 186/7 COMMISSION REGULATION (EC) No 1781/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products can be accepted quantities in excess of those available pursuant to Regula ­ tion (EC) No 1 558/94 ; whereas in order to ensure a fair allocation of those quantities those applied for should be reduced proportionately, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EC) No 3668/93 (2), Whereas the fixed amounts are those mentioned in the Annex to Regulation (EEC) No 3834/90 ; whereas, since on 15 June 1994 the Council did not adopt the new scheme of generalized tariff preferences, the application of Council Regulation (EC) No 3668/93 is automatically extended until 31 December 1994 ; Whereas Commission Regulation (EC) No 1 558/94 (3) set the quantity of poultrymeat that can be imported at a reduced levy for the period 1 July to 30 September 1 994 ; Whereas Article 4 (5) of Commission Regulation (EEC) No 3809/91 (4), as amended by Regulation (EEC) No 58 1 /92 (^ stipulates that the quantities applied for can be reduced ; whereas applications for import licences for duckmeat lodged pursuant to that Regulation are for total HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 July to 30 September 1994 submitted pursuant to Regulation (EC) No 1558/94 shall be granted : (a) for 15,3846 % of the quantity applied for, in the case of products covered by order No 59.0020 in Regula ­ tion (EEC) No 3834/90 ; (b) for 16,0122 % of the quantity applied for, in the case of products covered by order No 59.0025 in Regula ­ tion (EEC) No 3834/90 . Article 2 This Regulation shall enter into force on 21 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 338 , 31 . 12. 1993, p. 22 . (3) OJ No L 166, 1 . 7 . 1994, p. 57. O OJ No L 357, 28 . 12 . 1991 , p. 48 . O OJ No L 62, 7 . 3 . 1992, p. 28 .